    Case 1:19-cv-22206-CMA Document 12 Entered on FLSD Docket 05/31/2019 Page 1 of 2

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                    for the

                                                      Southern District of Florida
                                                           Miami Division


GOVERNMENT EMPLOYEES INSURANCE CO.,
GEICO INDEMNITY CO., GEICO GENERAL
INSURANCE COMPANY and GEICO CASUALTY                                             Civil Action No.:
CO.,
                                                     Plaintiff(s)
                               v.
MARK A. CERECEDA, D.C., et al,
                                                        Defendant(s)

                                                  SUMMONS IN A CIVIL ACTION

        To:                                     SPRINGS CROSSING IMAGING, L.L.C.
                                                Registered Agent: Physicians Central
                                                Business Office, LLC
                                                815 NW 57th Avenue, Suite 405 Miami,
                                                FL 33126

        A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney, whose
name and address are:
                                                John P, Marino, Esq.
                                                Smith, Gambrell & Russell, LLP
                                                50 N. Laura Street, Suite 2600
                                                Jacksonville, Florida 32202

       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.

                                                                                 CLERK OF COURT
              May 31, 2019
Date:
                                                                                          Signature ofs/Clerk
                                                                                                         Lisa or Deputy Clerk
                                                                                                              I. Streets
      Case 1:19-cv-22206-CMA Document 12 Entered on FLSD Docket 05/31/2019 Page 2 of 2

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No.

                                                       PROOF OF SERVICE
                       (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                          .

           ’ I personally served the summons on the individual at (place)
                                                                                 on (date)                             ; or

           ’ I left the summons at the individual’s residence or usual place of abode with (name)
                                                                  , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

           ’ I served the summons on (name of individual)                                                                     , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                 on (date)                             ; or

           ’ I returned the summons unexecuted because                                                                           ; or

           ’ Other (specify):
                                                                                                                                         .


           My fees are $                           for travel and $                   for services, for a total of $                     .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                             Server’s signature



                                                                                         Printed name and title




                                                                                             Server’s address

 Additional information regarding attempted service, etc:
